UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 27, 2014 PILGRIM'S PRIDE CORPORATION (Exact name of registrant as specified in charter) Delaware 1-9273 75-1285071 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 1770 Promontory Circle Greeley, CO 80634-9038 (Address of Principal Executive Offices) (Zip Code) (970) 506-8000 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure Attached hereto as Exhibit 99.1 is a press release issued by the Company on May 27, 2014. Also attached hereto as Exhibit 99.2 is a presentation referenced during the Company’s analyst and investor conference call on May 27, 2014. Item 9.01 Financial Statements and Exhibits (d) Exhibits. Exhibit No. Description Press Release issued by the Company on May 27, 2014 Presentation referenced during the Company’s analyst and investor conference call on May 27, 2014 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PILGRIM'S PRIDE CORPORATION Date: May 27, 2014 By: /s/Fabio Sandri Name:Fabio Sandri Title: Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release issued by the Company on May 27, 2014 Presentation referenced during the Company’s analyst and investor conference call on May 27, 2014
